DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated as evidenced at least at Page 4, Line 20 of the Specification.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5, 6, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (United States Patent Application Publication US 2021/0405787 A1), hereinafter referenced as Huang.
	Regarding Claim 1, Huang discloses “A touch sensor” (Figure 1 and Paragraph [0031], Lines 1 – 3), “comprising: a touch sensor layer having an electrode pad portion formed in a bezel area” (Figure 1, Items 11 ‘first touch control layer’, 12 ‘second touch control layer’, 6 ‘flexible circuit board’ (Notice in Figure 1 that an electrode pad portion is provided in the connection area of flexible circuit board 6 on touch sensor layers 11 and 12 in a bezel region outside of color filter glass 2.)), “and a polarizing layer coupled to the touch sensor layer while opening an area of the electrode pad portion” (Figure 1, Item 1 ‘upper polarizer’ (Notice that upper polarizer is coupled to the touch sensor layer 1 and 2 while allowing an open area of the electrode pad portion as described above.)), “and having a side surface of an area of the electrode pad portion defining an altered surface” (Figure 1, Item 1 (Notice that the far right of upper polarizer 1 provides a side surface of an area the electrode pad portion under flexible circuit board 6 which defines an altered surface (i.e. straight line from top to bottom surface).)), “and a side surface excluding the area of the electrode pad portion defining a straight line surface” ((Figure 1, Item 1 (Notice that the far left of upper polarizer 1 provides a side surface of an area excluding the 
Regarding Claim 2, Huang discloses everything claimed as applied above (See Claim 1). In addition, Huang discloses “wherein the altered surface has a cross-sectional inclination angle of 5° or less in a lateral direction with respect to a vertical direction” (Figure 1 (Notice that the altered surface to the right as described above has a cross-sectional angle of zero degrees in a lateral direction with respect to a vertical top to bottom direction
Regarding Claim 5, Huang discloses “the touch sensor according to Claim 1” (See Claim 1 above), “A laminate comprising” the touch sensor according to Claim 1 (Figure 1 (Notice the laminated structure of the touch control panel of Figure 1.)), “a window laminated on the touch sensor” (Figure 1, Item 2 (Notice that color filter glass 2 provides a window laminated on touch control layer 12 of the touch sensor.)).
Regarding Claim 6, Huang discloses everything claimed as applied above (See Claim 5). In addition, Huang discloses “further comprising a polarizing layer laminated on one surface of the touch sensor or the window” (Figure 1, Item 1 (Notice the polarizing layer 1 is laminated on at least on surface of touch control layers 11 and 12. Also, notice 
Regarding Claim 10, Huang discloses “the touch sensor according to Claim 2” (See Claim 2 above), “A laminate comprising” the touch sensor according to Claim 2 (Figure 1 (Notice the laminated structure of the touch control panel of Figure 1.)), “a window laminated on the touch sensor” (Figure 1, Item 2 (Notice that color filter glass 2 provides a window laminated on touch control layer 12 of the touch sensor.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Li et al. (United States Patent Application Publication US 20210132721 A1), hereinafter referenced as Li.

Claim 4, Huang discloses everything claimed as applied above (See Claim 1). In addition, Huang fails to explicitly disclose “wherein the polarizing layer has a side surface of the area of the electrode pad portion in a round shape in plan view”.
In a similar field of endeavor, Li teaches a polarizing layer 16’ that has a side surface at an area of an electrode pad portion 14’ (metal wire) in a round shape (i.e the left corner side surface of 16’ at the areal location of the electrode pad portion 14’) in a plan view of Figure 1b. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the polarizing layer has a side surface of the area of the electrode pad portion in a round shape in plan view” because one having ordinary skill in the art would want to match rounded frame (Figure 1c, Item 600’ (Notice that rounded polarizer 16’ must fit into the confines of rounded frame 600’.)). 
Regarding Claim 8, Huang discloses everything claimed as applied above (See Claim 2). In addition, Huang fails to explicitly disclose “wherein the polarizing layer has a side surface of the area of the electrode pad portion in a round shape in plan view”. However, Li teaches a polarizing layer 16’ that has a side surface at an area of an electrode pad portion 14’ (metal wire) in a round shape (i.e the top, left corner side surface of 16’ at the areal location of the electrode pad portion 14’) in a plan view of Figure 1b. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the polarizing layer has a side surface of the area of the electrode pad portion in a round shape in plan view” because one having ordinary skill in the art would want to match a rounded frame (Figure . 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Lee et al. (United States Patent Application Publication US 2017/0372115 A1), hereinafter referenced as Lee.
Regarding Claim 7, Huang discloses everything claimed as applied above (See Claim 6). In addition, Huang fails to explicitly disclose “further comprising a decorative film laminated on one surface of the touch sensor or the window”
In a similar field of endeavor, Lee teaches a decorative layer 400 laminated on substrate 100 of a touch sensor apparatus 1000A (Figure 1 and Paragraph [0048], Lines 1 – 3).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “further comprising a decorative film laminated on one surface of the touch sensor or the window” because one having ordinary skill in the art would want to prevent internal wiring from being visible from the outside (Lee, Paragraph [0056], Lines 1 – 6).

Allowable Subject Matter
Claims 3, 9, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In the prior art of record, it has been shown to provide for the limitations of Claim 1 from which Claim 3 is dependent. However, it has not been shown in the prior art of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        March 03, 2022